Citation Nr: 1507795	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  05-20 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for partial blindness in the right eye, including secondary to treatment for a service-connected disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had a period of full-time service from August 1985 to February 1986 after enlistment in the United States Army Reserves which has been variously characterized as active duty or as active duty for training.  He continued to be enlisted in that Reserve component when he was called to active duty training in June 2002.  Based on injury in that period of service, he has been granted service connection for several disabilities, including bilateral plantar fasciitis so that service, from June 1, 2002, through June 16, 2002, is considered active service.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for vision loss, claimed as secondary to cortisone shots for treatment of service-connected plantar fasciitis.  

The Board remanded the claim in February 2008, September 2010, February 2012, February 2013 and November 2013.  The case has now been returned to the Board.  

The Veteran requested a hearing before the Board.  The RO sent written notification of the hearing in July 2007.  In August 2007, the Veteran did not appear at a scheduled hearing before the Board.  Without good cause shown for the failure to appear, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

The most probative evidence shows that the Veteran's partial blindness in the right eye did not have its onset during a period of service, is not otherwise related to an incident or event that occurred during service, and is not proximately due to or aggravated by a service-connected disability, including cortisone injections for bilateral plantar fasciitis.  


CONCLUSION OF LAW

Partial blindness in the right eye was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the appellant was provided appropriate notice in a letter dated in May 2004 and March 2008, prior and subsequent to the rating decision on appeal, with adjudication of the claims by the RO subsequent to receipt of the required notice, including most recently in a December 2014 supplemental statement of the case.  

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate claim).  Thus, VA has satisfied the duty to notify the appellant.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (claimant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  VA has obtained examinations and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  They are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate).  

The Veteran's representative asserted in a January 2015 Informal Hearing Presentation that the examiner did not provide a rationale and he requested that an outside medical opinion be obtained.  The Board disagrees.  The most recent opinion provided in December 2014 was based on a full review of the record and provided a rationale.  Therefore, the Board finds that there has been substantial compliance with the prior remand orders and another remand is not necessary.  Stegall v. West, 11 Vet. App. 268 (1998) (where there is not compliance with remand orders of the Board, the Board errs as a matter of law when it does not ensure compliance).  

Consequently, no further notice or assistance to the appellant is required to fulfill VA's duty to assist development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology of a disability from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Service connection may be granted for disability that is proximately due to or the result of service-connected disability.  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  

It is the responsibility of the Board to determine the probative weight to be assigned among evidence in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt shall be resolved in the Veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service medical records show that he received steroid injections into his feet in July 2002.  There are no eye or visual conditions noted in the service treatment records.  He has asserted that he subsequently experienced a detached retina in his right eye that led to partial blindness in the eye as a result of those injections.  

Following discharge from active duty, uveitis and rhegmatogenous retinal detachment of the right eye were initially diagnosed in 2004 at a civilian facility.  A May 2004 Emergency Department treatment note from the John H. Stroger, Jr., Hospital of Cook County, Chicago indicated that the Veteran was seen for complaints of decreased vision, beginning one year prior to the emergency department visit.  Neovascular glaucoma was subsequently diagnosed following surgery for retinal detachment at Hines VA Medical Center in August 2004.  Current treatment records show that the Veteran's right eye has light perception only.  

On VA examination in June 2010, with an addendum in October 2010, the clinician noted that the Veteran's loss of vision in the right eye was the result of chronic longstanding retinal detachment, the detachment was associated with retinal cyst formation, and neovascular glaucoma.  When he initially presented, he had inflammation associated with uveitis and what appeared to be a longstanding peripheral retinal detachment at that time.  There was also an indication that lattice degeneration could have predisposed the Veteran to the retinal detachment.  Neither of those conditions, uveitis or lattice degeneration, had been associated with steroid injections in the scientific literature.  Additionally, injected steroids would more likely affect both eyes.

On VA examination in May 2013, the clinician concluded that it was less likely that the Veteran's current conditions were due to or aggravated by treatment of his service-connected disabilities.  The rationale was that steroid injections were localized and absorbed locally.  Systemic side effects would result in bilateral conditions, and the Veteran's condition was unilateral as it affected only one eye.

In December 2014, an ophthalmologist reviewed the Veteran's records.  The ophthalmologist noted that there was no evidence of uveitis, retinal detachment, or glaucoma in the right eye on or prior to military discharge in February 2003.  Additionally, the service medical records demonstrated no identified injuries, incidences, or illnesses during military duty that could represent possible risk factors for uveitis, retinal detachment, or glaucoma.  The ophthalmologist concluded that it was more likely than not that the Veteran's vision loss of the right eye diagnosed in 2004 following discharge from military duty was not proximately caused or aggravated by plantar fasciitis, tinea unguium, tinea pedis, or migraines or any treatment for these conditions.  The ophthalmologist explained that there was a lack of known relationships between these non-ophthalmic conditions with uveitis, retinal detachment, or neovascular glaucoma.  Specifically plantar fasciitis, tineal unguium, tinea pedis, or migraine syndrome were not known to either cause or exacerbate uveitis, retinal detachment, or neovascular glaucoma.  Additionally, treatment of plantar fasciitis with corticosteroid injection was not a known cause or risk factor for the development or exacerbation of uveitis, retinal detachment, or neovascular glaucoma.  The ophthalmologist stated that the opinion was not based on speculation.  Bloom v. West, 12 Vet. App. 185 (1999).  

The Board finds that the preponderance of the evidence is against the claim for partial blindness in the right eye, secondary to treatment for a service-connected disability because the most probative evidence of record, the December 2014 VA opinion, concluded that it was less likely that the Veteran's eye problems of uveitis, retinal detachment, and glaucoma had their onset during a period of service.  Winsett v. West, 11 Vet. App. 420 (1998).  That opinion was based on a review of the record, including service medical records, the medical records and prior VA examination reports, and the Veteran's statements.  It also included a supporting rationale.  Bloom v. West, 12 Vet. App. 185 (1999).  The Veteran has not supported any contrary competent evidence.

The Board observes that lay persons are competent to provide opinions on some medical issues.  However, the specific issues in this case, the etiology of uveitis, retinal detachment and glaucoma, and their complications, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  They are complex medical conditions that require specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and they are not susceptible of lay opinions on etiology.  Therefore, the Veteran's statements cannot be accepted as competent evidence sufficient to establish entitlement to service connection.  

The Veteran has been provided with ample opportunity to present competent medical evidence to support his claim.  However, he has not done so.  38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).  Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for partial blindness in the right eye, including secondary to treatment for a service-connected disability, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for partial blindness in the right eye, including secondary to treatment for a service-connected disability, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


